10/9/2019                   Case 5:20-cv-00612-PRW Document   1-4
                                                        (5) Jeff NeganFiled
                                                                       Lowe 06/29/20 Page 1 of 1
                                                                     Septe be       3 at         6   C a esto   ,
            wynnewoodzoo.org                                                                                                                                                 5
      Search                                                         When I first started my employmentBeezus            Need, Inc Find
                                                                                                          at Wildlife InHome             Friends
                                                                                                                                    in 2015             Create
                                                                                                                                             I had no idea what I
                                                                     was getting myself into. I was blindsided by all Tim Stark's lies. As t...
                                                                     See More
             Photos

                                                                               7


                                                                                    Like                        Comment                              Share


                                                                             Write a comment...
                                                                          Press Enter to post.




                                                                            Jeff Negan Lowe
                                                                            October 1 at 10:58 PM ·

                                                                   Let me show you what a total dumbass Tim Stark is.
                                                                   He lied to a Federal Judge by telling the Judge that I instructed him to pull lion
                                                                   cubs.
                                                                   What he didn’t know is that Lauren recorded him talking about pulling the cubs
                                                                   and asking me to lie to the USDA.
                                                                   I also made sure to text Stark about him pulling cubs against
                                                                                                                             Jeffa Negan
                                                                                                                                   court order.
                                                                                                                                          Lowe
             Friends                                               Those text messages have been turned over to the Indiana    States 1Attorney
                                                                                                                             · October  ·
                                                                   and the Judge in his Federal trial.
                                                                                                                      Letwatches
                                                                   I have never seen a dumber individual in my life. He   me show meyou what
                                                                                                                                      help catcha total dumb ss Tim Stark is.
       English (US) · Español · Português (Brasil) ·
       Français (France) · Deutsch                                 Joe by recording him, but he doesn’t think that I’m going to protect myself by
                                                                   recording a lying bastard like him?                He lied to a Federal Judge by telling the Judge that I
                                                                                                                      instructed him to pull lion cubs.
       Privacy · Terms · Advertising · Ad Choices      · Cookies   Stark, your days are numbered you lying piece of shit.
       · More
       Facebook © 2019
                                                                                                                               What he didn’t know is that Lauren recorded him
                                                                                                                               talking about pulling the cubs and asking me to lie to
                                                                                                                               the USDA.

                                                                                                                               I also made sure to text Stark about him pulling cubs
                                                                                                                               against a court order. Those text messages have
                                                                                                                               been turned over to the Indiana States Attorney and
                                                                                                                               the Judge in his Federal trial.

                                                                                                                               I have never seen a dumber individual in my life. He
                                                                                                                               watches me help catch Joe by recording him, but he
                                                                                                                               doesn’t think that I’m going to protect myself by
                                                                                                                               recording a lying b stard like him?

                                                                                                                               Stark, your days are numbered you lying piece of
                                                                                                                               s it.



                                                                                                                                            13                      10 Comments 1 Share



                                                                                                                                         Write a comment...
                                                                                                                                      Press Enter to post.




                                                                               13                                                        10 Comments 1 Share


                                                                                    Like                        Comment                              Share


                                                                            Sharon Breland Well must be dumb asss to no. You will nail him. He
                                                                            is not that smart!!!
                                                                            Like · Reply · 1w

                                                                                       MOTION TO ENFORCE - EXHIBIT 4
                                                                                                                Ronda Young
                                                                            Riley Skapik What ended up happening with that PETA lawsuit Tim
                                                                                                                                            Chat

https://www.facebook.com/photo.php?fbid=1281185582051390&set=a.1028055384031079&type=3&theater                                                                                            1/1
